 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7   THE ESTATE OF CECIL ELKINS, JR., et                Case No. 1:13-cv-01483-AWI-SAB
     al.,
 8                                                      ORDER DENYING DEFENDANTS’
                    Plaintiffs,                         REQUEST FOR A SETTLEMENT
 9                                                      CONFERENCE WITHOUT PREJUDICE
            v.
10                                                      (ECF No. 202)
     HIPOLITO PELAYO,
11
                    Defendant.
12

13

14          On November 12, 2019, Defendant filed a request for a settlement conference with the

15 minor plaintiffs only in this action. (ECF No. 202.) The Court reached out to the parties to

16 determine if they were in agreement that a settlement conference should be set in this matter. On

17 November 17, 2019, the remaining plaintiffs in this action filed a motion to disqualify defense

18 counsel and a motion to dismiss Timothy Bragg as guardian ad litem in this action. Further, the

19 minor’s guardian ad litem has requested that a settlement conference not be set until he has
20 obtained new counsel for the minor plaintiffs.

21          Until these matters are resolved, the Court declines to set a settlement conference. Once

22 the participating parties are in agreement that a settlement conference would be fruitful, they

23 may request a settlement conference.

24
     IT IS SO ORDERED.
25

26 Dated:     November 18, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
